                 Case 2:21-cv-01001-RSM Document 5 Filed 07/29/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE
 9
10     SAKINA ELLIS,                                      Case No. C21-1001-RSM

11                       Plaintiff,                       ORDER TO SHOW CAUSE
12                          v.
13
       DAVID KRUMP, et al.,
14
                         Defendants.
15
16
               Pro se Plaintiff, Sakina Ellis, has been granted leave to proceed in forma pauperis in this
17
     matter.     Dkt. #3.        Her complaint and civil cover sheet list federal stalking and federal
18
19   cyberstalking as the cause of action and seek relief in the form of an order of protection against

20   David Krump, who is an alleged FBI/CIA Agent. Dkt. #4 at 1-2. She also names “Camp 2nd
21
     Chance” as another defendant in the case caption but provides no further information. Id.
22
               The Court will dismiss a complaint at any time if the action fails to state a claim, raises
23
24   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

25   such relief. See 28 U.S.C. § 1915(e)(2)(B).
26             Plaintiff’s Complaint lists federal stalking, 18 U.S.C. 2261A, and federal cyberstalking,
27
     18 U.SC. 875(c), as the causes of action but does not connect any facts to the statutes allegedly
28



     ORDER TO SHOW CAUSE - 1
               Case 2:21-cv-01001-RSM Document 5 Filed 07/29/21 Page 2 of 3




     violated. Her civil cover sheet identifies several descriptions for the nature of the suit, including
 1
 2   other contract, other personal injury, assault, libel & slander, personal injury - product liability,

 3   health care / pharmaceutical personal injury, other personal property damage, and violation of
 4
     the Telephone Consumer Protection Act. Dkt. #1-2. The Complaint does not support these
 5
     claims with specific facts presented in a clear and understandable manner. The statement of
 6
 7   claim section was left blank, and the scant information provided in the remainder of her

 8   Complaint does not coherently connect any facts to the cited causes of action. She attaches two
 9   notes from a case manager stating that Plaintiff believes a man named David Krumm is stalking
10
     her, see Dkt. #4 at 11-12, as well as a note from Donald Grubb, M.D., stating that Plaintiff is
11
     “under extreme emotional distress,” id. at 10, but provides no further detail. It is unclear to the
12
13   Court how the facts as presented in this case could constitute violations of the cited statutes.

14          Considering all of the above, Plaintiff’s Complaint fails to state a claim. Plaintiff’s
15   Complaint suffers from deficiencies that, if not adequately explained in response to this Order,
16
     will require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
17
            In Response to this Order, Plaintiff must write a short and plain statement telling the Court
18
19   (1) the separate causes of action upon which her claims are based, (2) how Defendants violated

20   each of those laws causing harm to Plaintiff, and (3) why this case should not be dismissed
21
     without prejudice. This Response may not exceed six (6) double-spaced pages. Plaintiff is
22
     not permitted to file additional pages as attachments. The Court will take no further action in
23
24   this case until Plaintiff has submitted this Response.

25          Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to
26   this Order to Show Cause containing the detail above no later than twenty-one (21) days from
27
     the date of this Order. Failure to file this Response will result in dismissal of this case.
28



     ORDER TO SHOW CAUSE - 2
            Case 2:21-cv-01001-RSM Document 5 Filed 07/29/21 Page 3 of 3




 1
 2        DATED this 29th day of July, 2021.

 3
 4
 5
 6
                                               A
                                               RICARDO S. MARTINEZ
 7                                             CHIEF UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
